Exhibit 10.11B

AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between David Heard (the
“Executive”) and BigBand Networks, Inc. (the “Company” and together with the
Executive hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into an Employment Agreement dated
February 22, 2007, as amended December 9, 2007 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement to satisfy requirements of
Section 409A of the Internal Revenue Code of 1986, as amended and the final
regulations and other official guidance thereunder, as set forth below.

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. The definition of “Constructive Termination” shall be amended by adding the
following sentence at the end of the current paragraph:

“You will not resign as a result of a Constructive Termination without first
providing BigBand with written notice of the acts or omissions constituting the
grounds for a “Constructive Termination” within ninety (90) days of the initial
existence of the grounds for a “Constructive Termination” and a reasonable cure
period of not less than thirty (30) days following the date of such notice.”

2. The Agreement shall be amended by adding the following new provision:

“Application of Internal Revenue Code Section 409A.

 

  a)

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”) at the time of Executive’s termination (other than
due to death), then the severance payable to the Executive, if any, pursuant to
this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) that are payable
within the first six (6) months following Executive’s termination of employment
shall become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, shall
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s termination but prior to the six (6) month anniversary of
the separation, then any payments delayed in accordance with this paragraph
shall be payable in a lump sum as soon as administratively



--------------------------------------------------------------------------------

 

practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits shall be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. For purposes of this
paragraph, any amount paid under this Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits, and any amount paid under this agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits. For these purposes, “Section 409A Limit” shall mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

 

  b) The provisions in this section are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder shall be subject to the additional tax imposed under
Section 409A, and any ambiguities herein shall be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.”

3. This Amendment, taken together with the Agreement, supersedes any and all
previous contracts, arrangements or understandings between the parties with
respect to the subject hereof, and may not be amended adversely to Employee’s
interest except by mutual written agreement of the Parties. To the extent not
amended hereby, the Agreement remains in full force and effect.

4. This Amendment will become effective on the date that it is signed by both
Parties (the “Effective Date”).

[Signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment to the
Employment Agreement, in the case of the Company by its duly authorized officer,
as of this 31st day of December of the year 2008.

 

BIGBAND NETWORKS, INC.

/s/    Rob Horton

By:   Rob Horton Title:   Senior Vice President & General Counsel

ACCEPTED AND AGREED TO this

30th day of December 2008.

 

/s/    David Heard

David Heard

 

-3-